EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manita Rawat on 8 August 2022. The application has been amended as follows: 

Listing of Claims:

1. (Currently Amended) A system comprising
a database;
a communications network; and
a computing device communicatively coupled to the database and the communications network, the computing device being configured to:
obtain, from the database, order data identifying at least a first order for delivery during a timeslot;
transmit, to a first associate device via the communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, the first associate device including a transceiver to communicate via the communications network;
receive, from the first associate device via the communications network, a first response accepting the first request;
determine a first driver, driver acceptance rate, and driver acceptance position based on the first response;
generate driver data assigning the first driver to the first order;
store the driver data within the database;
receive, from the first associate device via the communications network, location data identifying a current position of the first associate device;
determine a delivery status based on the location data;
determine, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot;
in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot:
transmit, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order;
select a subsequent driver corresponding to a subsequent associate device based on the subsequent driver being included on a driver list, the driver list being generated using a machine learning algorithm, and the machine learning algorithm operates based on historical driver data including historical driver acceptance rates and an average acceptance position of drivers over a period; and
transmit and assign, to the subsequent associate device via the communications network, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price;
update the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device; and
display, on a graphical user interface of the computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device.

2. (Cancelled)

3. (Previously Presented) The system of claim 1, wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot.

4. (Original) The system of claim 3, wherein the computing device is configured to determine a trip end time based on the delivery status.

5. (Currently Amended) The system of claim 1, wherein the computing device is configured to:
determine a second driver from [[a]] the driver list; and
assign the second driver to deliver at least a portion of the first order.

6. (Previously Presented) The system of claim 1, wherein the computing device is configured to:
determine that the first driver has picked up the first order from the pickup location based on the location data;
determine that the first order comprises at least one temperature sensitive item;
determine that a maximum amount of time has elapsed since the first driver left the pickup location; and
transmit a cancellation message to the first driver.

7. (Previously Presented) The system of claim 6, wherein the computing device is configured to:
transmit, to a second associate device, a second request to deliver the first order for the first price;
receive a second response accepting the second request;
determine a second driver based on the second associate device; and
assign the second driver to the first order.

8. (Original) The system of claim 1, wherein the computing device is configured to: 
determine that a maximum amount of time has passed since the first request was transmitted to the first associate device;
transmit to a second associate device, the first request to deliver the order for a second price; and
receive the first response accepting the first request from the second associate device.

9. (Previously Presented) The system of claim 1, wherein the computing device is configured to display a route taken by the first driver based on the location data.

10. (Original) The system of claim 1, wherein the order data identifies a delivery address for the first order, wherein the computing device is configured to: 
determine an expected route based on the delivery address for the first order; and
display the expected route.

11. (Original) The system of claim 1, wherein the order data identifies a second order for delivery, wherein the computing device is configured to: 
determine a second driver from a driver list;
transmit, to a second associate device, a second request to deliver the second order for a second price; and
display data indicating that a driver has been requested for the second order.

12. (Original) The system of claim 1, wherein the order data identifies a second order for delivery, wherein the computing device is configured to: 
determine that the second order is to be delivered during the timeslot;
assign the first driver to the second order;
determine an estimated delivery time for the second order based on a delivery address of the first order; and
transmit the estimated delivery time for the second order to a customer device.

13. (Currently Amended) A method comprising:
obtaining, from a database, order data identifying at least a first order for delivery during a timeslot;
transmitting, to a first associate device via a communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, the first associate device including a transceiver to communicate via the communications network;
receiving, from the first associate device via the communications network, a first response accepting the first request;
determining a first driver, driver acceptance rate, and driver acceptance position based on the first response;
generating driver data assigning the first driver to the first order;
storing the driver data within the database;
receiving, from the first associate device via the communications network, location data identifying a current position of the first associate device;
determining a delivery status based on the assignment of the location data;
determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot;
in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot;
transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order;
selecting a subsequent driver corresponding to a subsequent associate device based on the subsequent driver being included on a driver list, the driver list being generated using a machine learning algorithm, and the machine learning algorithm operates based on historical driver data including historical driver acceptance rates and an average acceptance position of drivers over a period; and
transmitting and assigning, to the subsequent associate device via the communications network, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price;
updating the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device; and
displaying, on a graphical  interface of a computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device.

14. (Cancelled)

15. (Currently Amended) The method of claim 13 further comprising:
determining a second driver from [[a]] the driver list; and
assigning the second driver to deliver at least a portion of the first order.

16. (Previously Presented) The method of claim 13 further comprising:
determining that a second order is to be delivered during the timeslot;
assigning the first driver to the second order;
determining an estimated delivery time for the second order based on a delivery address of the first order; and
transmitting the estimated delivery time for the second to a customer device.

17.  (Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:
obtaining, from a database, order data identifying at least a first order for delivery during a timeslot;
transmitting, to a first associate device via a communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, the first associate device including a transceiver to communicate via the communications network;
receiving, from the first associate device via the communications network, a first response accepting the first request;
determining a first driver, driver acceptance rate, and driver acceptance position based on the first response;
generating driver data assigning the first driver to the first order;
storing the driver data within the database;
receiving, from the first associate device via the communications network, location data identifying a current position of the first associate device;
determining a delivery status based on the assignment of the location data;
determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot;
in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot;
transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order;
selecting a subsequent driver corresponding to a subsequent associate device based on the subsequent driver being included on a driver list, the driver list being generated using a machine learning algorithm, and the machine learning algorithm operates based on historical driver data including historical driver acceptance rates and an average acceptance position of drivers over a period; and
transmitting and assigning, to the subsequent associate device via the communications network, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price;
updating the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device; and
displaying, on a graphical  interface of a computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device.

18. (Cancelled)

19. (Currently Amended) The non-transitory computer readable medium of claim 17 further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising:
determining a second driver from [[a]] the driver list; and
assigning the second driver to deliver at least a portion of the first order.

20. (Previously Presented) The non-transitory computer readable medium of claim 17 further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising:
determining that a second order is to be delivered during the timeslot;
assigning the first driver to the second order;
determining an estimated delivery time for the second order based on a delivery address of the first order; and 
transmitting the estimated delivery time for the second order to a customer device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner knows of no art which teaches or suggests, alone or in combination with other art, independent claims 1, 13, and 17.  In particular, it is the combination of limitations in independent claims 1, 13, and 17 in their entirety with the following limitations that is novel and not obvious:
determine a first driver, driver acceptance rate, and driver acceptance position based on the first response;
selecting a subsequent driver corresponding to a subsequent associate device based on the subsequent driver being included on a driver list, the driver list being generated using a machine learning algorithm, and the machine learning algorithm operates based on historical driver data including historical driver acceptance rates and an average acceptance position of drivers over a period;
First, the prior art of Fulton (US 2014/0278635 A1) details determining a first driver to offer the first request and receiving a response accepting the request; when a driver has not delivered within a specific time frame then a new driver may be selected; and utilizing a selection algorithm for drivers including establishing a ranked list of drivers available based on factors including how often the driver has previously denied delivery opportunities (i.e. historical driver acceptance rates) (Fulton Fig 1, ¶[0006], ¶[0042], ¶[0048], ¶[0051], ¶[0072]).  However, Fulton does not explicitly disclose determining a driver acceptance position, the driver list being generated using a machine learning algorithm, and the algorithm operates based on average acceptance position.
Second, the prior art of Ellis (US 2015/0356703 A1) details ranking a set of driver devices for assignment based on factors using machine learning; determining a first driver to select based on the highest ranked driver; and when selecting a subsequent driver excluding a previously selected driver device (Ellis ¶[0069-71]).  However, Ellis does not explicitly disclose determining a driver acceptance rank and driver acceptance position, and the machine learning algorithm operates based on historical driver acceptance rates and an average acceptance position.
Third, the prior art of “How we use Machine Learning to match Drivers & Riders” (2018) to Richens details using a machine learning model to rank drivers (driver’s list) for assignment, including fair allocation among drivers including allocation based on driver’s acceptance rates and ‘fair order allocation’; determining the first driver to offer a customer request to for acceptance; and repeating the process of offering to the next highest ranked driver until one accepts (Richens The Allocation Problem section ¶2, Jaeger: a multi-objective allocation system section ¶2-3, Order Allocation Simulation section ¶3-4).  However, Richens does not explicitly disclose determining a driver acceptance position, and the machine learning algorithm operates based on average acceptance position.
Fourth, the prior art of Spector (US 2018/0315319 A1) details selecting the highest ranking driver for assignment and receiving an acceptance from a driver; using a machine learning model for determining a filtered set drivers; and training the model with data from previously completed orders and driver data (Spector Fig 2B, ¶[0069-71], ¶[0085-86]).  However, Spector does not explicitly disclose determining a driver acceptance position or driver acceptance rate, and the driver list machine learning algorithm operates based on historical acceptance rate and average acceptance position.
Regarding 35 USC 101, it is determined that the ordered combination of elements including the machine learning algorithm and the determination and application of the acceptance rate and acceptance position data, including the sequence of steps by first determining driver acceptance rate and driver acceptance position data during the received first driver acceptance, such that this data is used in the machine learning model (i.e. training the model) to generate driver lists based on historical driver data including historical driver acceptance rates and an average acceptance position of drivers, thus providing an inventive concept / significantly more than the abstract concept of organizing human activities / mental processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628